Citation Nr: 0707679	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  03-36 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected residuals of pulmonary cancer, with 
removal of right upper lobe lung nodule, from November 1, 
2002 to July 1, 2005.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and E.Z.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1967 to May 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that granted entitlement to service 
connection for residuals of pulmonary cancer, with removal of 
right upper lobe lung nodule.  The RO assigned a temporary 
total rating effective from February 14, 2002, and a 10 
percent disability rating effective as of November 1, 2002.  

By rating action dated in July 2004, the RO proposed 
severance of the veteran's entitlement to service connection 
for residuals of pulmonary cancer, with removal of right 
upper lobe lung nodule, and by rating action dated in April 
2005, entitlement to service connection for residuals of 
pulmonary cancer, with removal of right upper lobe lung 
nodule, was severed effective as of July 1, 2005.  
Accordingly, the issue before the Board is as captioned 
above.

In March 2005, the Board remanded the case to schedule the 
veteran for a hearing.  In June 2005, the veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge at the RO, a transcript of which has been associated 
with the claims folder.

In September 2005, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington DC to 
acquire outstanding VA treatment records.  That action 
completed, the matter has been returned to the Board for 
appellate consideration.  


FINDING OF FACT

From November 1, 2002 to July 1, 2005, no evidence of record 
shows the veteran's service-connected residuals of pulmonary 
cancer, with removal of right upper lobe lung nodule, to have 
resulted in Forced Expiratory Volume in 1 second (FEV-1) of 
56 to 70 percent predicted, the ratio of FEV-1 to Forced 
Vital Capacity (FVC) of 56 to 70 percent; or Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of 56 to 70 percent predicted.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for service-connected residuals of pulmonary cancer, 
with removal of right upper lobe lung nodule, have not been 
met for the period November 1, 2002 to July 1, 2005.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.97, Diagnostic Code 6845 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of letters to the 
veteran from the RO, dated in April 2002 and October 2005.  
The April 2002 letter informed the veteran of the 
requirements to establish a successful claim for service 
connection and advised of his and VA's respective duties.  He 
was asked to submit information and evidence, which would 
include that in his possession, to the RO.  The content and 
timing of this notice complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The October 
2005 letter provided the veteran with sufficient notice as to 
assignment of disability ratings.  

The Board recognizes that notice as to assignment of 
disability ratings and effective dates was deficient in 
timing and content, respectively.  However, because the 
decision on appeal granted service connection for his 
disability and assigned a disability rating and an effective 
date, the purpose of VCAA notice has been served.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  
Therefore, any defect in notice provided as to effective 
dates or disability ratings is not of consequence because 38 
U.S.C.A. § 5103(a) notice is no longer required in this case.  
See Id. (once a service connection claim is granted and a 
disability rating and effective date assigned, 38 U.S.C.A. § 
5103(a) notice is no longer required).  

Service medical records and VA health treatment records, 
including records from the West Haven, Connecticut, VA 
Medical Center, are associated with the claims file.  The 
veteran has not requested VA assistance in obtaining any 
other treatment records.  Appropriate VA medical examinations 
were afforded the veteran in May and December 2002, with 
associated pulmonary function tests (PFTs) conducted in March 
2002 and September 2003.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.  


Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate Diagnostic Codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

This appeal stems from the decision that granted service 
connection for residuals of pulmonary cancer, with removal of 
right upper lobe lung nodule and assigned the initial 
disability rating.  At the time of an initial rating, 
separate, or staged, ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

By the rating decision on appeal, the veteran was granted 
service connection for residuals of pulmonary cancer, with 
removal of right upper lobe lung nodule and assigned a 
temporary rating of 100 percent effective in February 2002 
and continued until November 2002, when the rating was 
reduced to 10 percent.  In a rating decision, dated in April 
2005, service connection for this disability was severed, 
effective July 1, 2005.  From November 1, 2002 to July 1, 
2005, the veteran's pulmonary disability was rated under 38 
C.F.R. § 4.97, Diagnostic Code 6845 for chronic pleural 
effusion or fibrosis.  Diagnostic Codes 6840 through 6845 are 
rated under the General Rating Formula for Restrictive Lung 
Diseases (General Formula).  38 C.F.R. § 4.97.  

Under this General Formula a 100 percent rating is assigned 
where PFTs show an FEV-1 less than 40 percent of predicted 
value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less 
than 40 percent predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure); right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catherization), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy.  Id.  A 60 percent rating is 
assigned where PFTs show FEV-1 of 40 to 55 percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 40 to 55 
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  Id.  A 30 percent 
rating is assigned where PFTs show FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
56 to 65 predicted.  Id.  

A new regulation, 38 C.F.R. § 4.96, clarifying evaluation of 
respiratory conditions, became effective October 6, 2006.  
See 71 Fed. Reg. 52458-460 (Sept. 6. 2006).  This rule 
applies to applications received on or after October 6, 2006.  
Id.  As the veteran's application was received prior to this 
date, the rule is inapplicable to his claim.  

PFTs were conducted in March 2002 and September 2003.  March 
2002 pre-drug FEV-1 was 104 percent of the predicted value 
and the FEV-1/FVC was 87 percent.  The impression was 
possible mild restrictive ventilatory defect with mildly 
impaired diffusing capacity and no evidence of obstructive 
physiology.  September 2003 pre-drug FEV-1 was 86 percent of 
the predicted value, and the FEV-1/FVC was 86 percent.  
September 2003 post-drug FEV-1 was 88 percent of the 
predicted value and FEV-1/FVC was 85 percent.  The impression 
was mild restrictive physiology with mildly reduced diffusing 
capacity, which normalizes when adjusted for alveolar volume.  
There was no significant change in spirometry following 
exercise.  The physician also stated that compared to the 
March 2002 study, there had been a mild decline in dynamic 
and static lung volumes, as well as a mild decline in 
diffusing capacity.  While the PFTs' tabular results do not 
contain values specifically designated as "DLCO (SB)", a 
physician (pulmonary fellow) indicated in a January 2004 
clinic note that PFTs showed a DLCO of 73 percent in March 
2002 and a DLCO of 68 percent in September 2003.  

An echocardiogram consult from September 2002 reported a 
normal heart.  A September 2005 VA x-ray report indicated 
that gross pulmonary disease was not demonstrated and that 
the veteran's heart was not enlarged.  

After a review of the record, the Board finds that the 
criteria for a rating higher than the 10 percent assigned 
under the General Formula have not been met.  The lowest FEV-
1 was 88 percent of the predicted value, the lowest FEV-1/FVC 
was 85 percent, and the lowest DLCO (SB) was 68 percent of 
the predicted value.  These values are all above those 
required for the next higher rating, that of 30 percent.  Nor 
have any of the other criteria for a 60 or 100 percent rating 
under the General Formula been satisfied.  There is no 
evidence that the veteran suffers from right ventricular 
hypertrophy, right heart failure, pulmonary hypertension, 
acute respiratory failure, or has been prescribed outpatient 
oxygen therapy.  Finally, the record is absent for 
measurements of oxygen consumption or maximum exercise 
capacity.  

Because no evidence of record shows the veteran's pulmonary 
disability to meet the applicable criteria for a rating 
higher than 10 percent for the period of November 1, 2002 to 
July 1, 2005, his claim must be denied.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).  The Board 
regrets that a more favorable determination could not be made 
in this case.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected residuals of pulmonary cancer, with 
removal of right upper lobe lung nodule, from November 1, 
2002 to July 1, 2005, is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


